PER CURIAM.
We affirm the order of the trial court summarily denying appellant’s motion for post-conviction relief. However, the record does not justify that portion of the trial court’s order which holds that appellant “shall not file any other pro se motions with this court.” Accordingly, we strike that provision. This opinion should not be construed as affecting the time limitations recently included in Florida Rule of Criminal Procedure 3.850.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.